Title: To George Washington from Charles Pettit, 10 September 1778
From: Pettit, Charles
To: Washington, George


          
            Sir
            Camp, White Plains 10th Septr 1778
          
          The Scarcity of Forage, and the Reluctance with which the Farmers part with what they
            have to spare, has, for some Time past, filled me with more alarming Apprehensions than
            I have felt on account of any other Branch of the Quarter Master’s Department. The
            necessary Consumption of Forage, not only in and about the Army, but for the numerous
            Teams employed in the inland Transportation of Provisions and Stores, has so far
            exhausted the Resourse⟨s⟩ of former Crops that every Farmer in the Middle States
            discerns that the Demand for Grain is equal, if not more than equal, to all that can
            possibly be furnished, and of course that the Purchasers, whether for publick or private
            Use, must of necessity pay whatever Price shall be insisted on. The Discretion of each
            Individual is therefore the only Boundary to the Price demanded. Hence we find it
            impossible, without the Interposition of legislative Authority, to adhere steadily to
            any fixed Price, and at the same Time obtain the necessary Supplies. For although many
            of the better disposed among the Farmers would be willing to sell their Forage at the
            present current Prices if they were not apprehensive their more avaricious Neighbours
            would obtain a higher Price for theirs; yet while they see Prices constantly rising and
            unbounded, they are unwilling to preclude  themselves from the
            Advantages which Experie⟨nce⟩ has taught them may be obtained by with-holding their
            Commodities from the present Market. This increases the Avidity of the Demand, and of
            course obliges the Purchase⟨r⟩ to submit to the Terms imposed by the Seller. The
            enormo⟨us⟩ Increase of the Publick Expenditures, though perhaps the greatest, is but one
            of the Evils which must attend the permitting the Prices of Grain to continue rising
            witho⟨ut⟩ any other Limitation than the capricious Discretion of the Sellers of it. The
            Mischief is increased both in Size and Velocity by every Step it advances, and must, if
            permitted to continue, produce the most pernicious Consequences. On the other Hand, if
            the Legislatures of the respective States will give us their Aid, by fixing a Table of
            Prices between Individuals and the Publick, & establishing a legal Mode, as well
            for the obtaining at such Prices what each Individual can spare, as for ascertaining the
            Quantity which may be taken in Case of Dispute; I imagine the Quantity of Grain in the
            Country will be found more adequate to the Demand than present Appearances indicate.
          From the Scarcity, whether real or artificial, which we now feel, and have for some
            Time past experienced in the States northward of Chesapeak Bay, we have been under a
            Necessity of drawing considerable Quantities of Grain from Virginia, Maryland and
            Delaware; the Transportation of which not only enhances the Price, but, by employing
            more Teams in the publick Service, increases the Consumption. If therefore the
            Inhabitants of the States more contiguous to the Army could be induced to deliver, in a
            short Time, what they can with Propriety spare, it would not only enable us to form our
            Magazines in due Season, but might authorize us to relax our Demand on the distant
            Places from whence Supplies are transported at so great an Expence.
          I take the Liberty of troubling your Excellency with these Facts and Observations,
            together with a Letter from Colonel Biddle, Commissary Genl of Forage, which is inclosed
              herewith, on a Confidence that a Representation of
            the Matter from your Excellency to the Legislatures of the respective States, either
            immediatly or through Congress, will be the most likely way to have the Business
            speedily and effectually attended to, and to procure it that Dispatch which it’s
            Importance demands. I have the Honour to be, with the greatest Respect, Your
            Excellency’s most obedient & most humble Servant
          
            Chas Pettit A.Q.M.G.
          
        